Citation Nr: 9904945	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left knee chondromalacia, and entitlement to 
an increased rating for left knee chondromalacia.

2.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain, and entitlement to an 
increased rating for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1992 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which granted service connection for 
both disabilities at issue, effective March 1, 1992.  The 
December 1992 rating decision assigned a noncompensable 
disability evaluation for left knee chondromalacia and a 
10 percent disability rating for lumbosacral strain.  By 
rating decision of April 1998, however, the RO assigned a 
10 percent disability rating for left knee chondromalacia, 
also effective March 1, 1992.  The veteran has noted 
disagreement with the assignment of the initial ratings and 
has properly perfected his appeal as to each issue.  
Therefore, the propriety of each of the ratings during the 
time period from March 1, 1992, through the point in time 
when a final resolution of each issue has been reached, is 
currently before the Board of Veterans' Appeals (Board).  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

The issue of entitlement to an initial disability rating in 
excess of 10 percent for lumbosacral strain will be addressed 
in the REMAND section of this decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.
 
2.  Left knee chondromalacia has been productive of slight 
impairment since March 1, 1992, and remains productive of 
slight impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998) in that his claim is plausible, that is, 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.  App. 78 (1990).  This 
determination is based on the veteran's assertion that his 
service-connected left knee disability has increased in 
severity.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to that claim.  Because the veteran has 
perfected an appeal as to the assignment of the initial 
rating for left knee chondromalacia following the initial 
award of service connection for left knee chondromalacia, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
Fenderson, supra.   

The veteran filed his original claim in June 1992 for a left 
knee disability, post surgery.  The veteran underwent VA 
examination in July 1992 at which time, the examiner's 
diagnoses included postoperative left knee disability.  

The RO granted service connection in December 1992 for 
postoperative residuals, left knee injury and assigned a 
noncompensable evaluation.  In January 1993, the veteran 
filed a notice of disagreement (NOD) regarding his left knee 
disability.  He stated that after climbing three or four 
floors of stairs, he experienced tenderness and later 
stiffness in his left knee.  He noted that he also 
experienced problems in his right knee, although to a lessor 
degree.

The veteran was afforded an RO hearing in March 1993.  He 
testified that his left knee disability had negatively 
impacted his lifestyle.  While he was still able to run and 
jog, he experienced severe stiffness several hours later.  He 
described his knee pain as affected by his degree of activity 
and not as constant.  He reported that repetitive activity 
caused left knee tenderness and that bending over caused his 
knees to pop and crack.  He stated that he wore a knee brace 
for support.  He described front to back knee instability and 
noted weakness in his left knee.

The veteran underwent VA examination in May 1993.  He 
complained of pain in both knees and a history of 
arthroscopic surgery in his left knee.  Upon examination, the 
examiner noted full range of motion in the knees.  He had a 
very slight anterial laxity in the right knee with anterior 
drawer sign which was not present on the left.  Pain on 
grinding the knee caps against the underlying femur was 
noted.  No joint effusion or soft tissue thickening was 
noted.  X-rays were normal.  The examiner's impression was 
bilateral knee pain with apparent internal derangement of the 
left knee and tear of the medial semilunar cartilage 
partially excised by arthroscopic surgery in August 1991.  On 
clinical examination, evidence of roughening of the articular 
surface of both knee caps, somewhat more marked on the left 
than the right side.  The examiner noted moderate impairment 
of the function of the left knee and mild impairment of the 
right knee.

In his July 1993 decision, the Hearing Officer denied 
entitlement to an increased evaluation for service-connected 
left knee disability.  The veteran perfected his appeal in 
July 1993.  He noted lateral instability in his left knee and 
asserted that at least a 10 percent disability evaluation was 
warranted.

During an October 1996 VA examination, the examiner noted 
that the veteran's gait was normal and he was able to walk on 
heels and toes without difficulty.  He was able to fully 
squat.  His patella and Achilles reflexes were 
physiologically and bilaterally equal.  No paresis or 
weakness was noted.  Straight leg raising in the sitting and 
supine position was to 90 degrees, bilaterally.  Faber 
maneuver was normal and the lower limb lengths were 
symmetrical and the veteran's plantar response was downward.  
The knees seemed to be symmetrical and no effusion or 
swelling in either knee was present.  No crepitus or residual 
scars was noted.  Definite anterior instability on the left 
knee was noted and an increase in patella femoral popping in 
the left knee was noted.  Knee x-rays were normal.  The 
examiner's impression was chondromalacia, left knee and 
postoperative status arthroscopy with instability anterior 
left knee.  

In August 1997, the veteran underwent additional VA 
examination.  The veteran complained of a dull ache.  He 
noted increased symptoms after exercise but continued to run 
and play racquetball.  He described a sensation of weakness 
in his left knee if he had to squat and then straighten up.  
He denied any episodes of effusion.  

Examination of the left knee revealed a range of motion from 
0 degrees of extension to 140 degrees of flexion.  No 
effusion or localized tenderness was present.  1+ Lohmann and 
anterior drawer test were noted but the knee was stable on 
vagus and varus stress with full extension and 30 degrees of 
flexion.  McMurray's test was negative.  Moderate popping and 
grating of the patella as it moved over the end of the femur 
was noted.  The examiner's diagnoses included status 
following arthroscopy of the left knee with slight anterior 
laxity and with chondromalacia of the patella.

In an April 1998 rating action, the RO granted a 10 percent 
disability rating under Diagnostic Code 5257 and 
recharacterized the service-connected disability as left knee 
chondromalacia following arthroscopy.

The Board notes that the highest evaluation that the veteran 
may receive under Diagnostic Code 5257 of the VA's Rating 
Schedule is 30 percent.  Although the veteran's disability 
was increased to 10 percent by the RO, pursuant to AB v. 
Brown, 6 Vet. App. 35 (1993), the Board is required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus consider all 
potentially applicable disability ratings. 

Disability evaluations are administered under the Rating 
Schedule, which is designed to compensate a veteran for 
reductions in earning capacity as a result of injury or 
disease sustained as a result of or incidental to military 
service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2; Bierman 
v. Brown, 6 Vet. App. 125, 129 (1994).  In evaluating a 
disability, the VA is required to consider the functional 
impairment caused by the specific disability.  38 C.F.R. § 
4.10.  Each disability must be evaluated in light of the 
veteran's medical and employment history, and from the point 
of view of the veteran's working or seeking work.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).
 
Although 38 C.F.R. § 4.2 requires the Board to consider the 
whole record, where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). 

The veteran currently is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, relative to "other" impairment of the 
knees, referable, generally, to recurrent subluxation or 
lateral instability, but also applicable to impairment not 
otherwise specified in the rating code.  If the disorder is 
severe, a 30 percent evaluation is warranted; if moderate, a 
20 percent evaluation is warranted, and if slight, a 
10 percent evaluation is warranted.

The veteran's left knee disability may be separately rated, 
if appropriate, under Diagnostic Code 5010, arthritis due to 
trauma, for a different disability or different 
manifestations of the veteran's current disabilities.  The 
Board notes that Diagnostic Code 5010 is to be rated under 
Diagnostic Code 5003 as arthritis, degenerative.  According 
to Diagnostic Code 5003, such a disability will be rated on 
the basis of limitation of motion.  If such limitation of 
motion is noncompensable, a 10 percent rating is to be 
applied.  Functional loss, which is the inability to perform 
the normal working movements of the body within normal 
limits, specifically due to pain and weakness on motion, 
should also be considered in addition to the criteria set 
forth in the appropriate Diagnostic Codes of the Schedule 
when ascertaining the severity of musculoskeletal 
disabilities.  38 C.F.R. 4.40; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995).  Therefore, Diagnostic Code 
5003 associates Diagnostic Codes 5260 and 5261, the codes 
involving limitation of flexion and extension, respectively.  
Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable evaluation, and 
limitation of flexion to 45 degrees a 10 percent evaluation.  
Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation; 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation. 

As noted above, Diagnostic Code 5257 applies generally to 
recurrent subluxation or lateral instability.  In this 
regard, the most recent medical evidence does not support an 
increase in compensation benefits.  The evidence establishes 
that the veteran does experience some left knee discomfort.  
However, the August 1997 VA examination, which is the most 
current evidence, demonstrates no joint effusion or palpable 
tenderness.  The veteran exhibited full range of motion of 
the knee.  The Board is of the opinion that the knee pain 
reported by the veteran and demonstrated in the medical 
evidence is not so severe as to warrant a rating in excess of 
the currently-assigned 10 percent evaluation. 

The Board has also considered evaluation of the veteran's 
left knee disability individually under Diagnostic Code 5010.  
That code, pertaining to arthritis due to trauma, provides 
that the veteran will be rated on limitation of motion under 
Diagnostic Code 5003.  The August 1997 VA examiner noted that 
the veteran exhibited full range of motion in the left knee.

Initially, it is noted that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  For determining 
whether a separate rating is appropriate, the critical 
element is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other.  Additionally, the Board would 
point out that the VA is proscribed from evaluating the same 
disability under various diagnoses.  An evaluation of the 
same manifestation under different diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14.  Therefore, a separate 
evaluation must be based upon additional disability.
 
The Board acknowledges, that where additional disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under Diagnostic Code 5003.  When knee 
disabilities are already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of these 
codes, there is no additional disability for which a rating 
may be assigned.  See VAOPGCPREC 23-97(July 1, 1997, revised 
July 24, 1997).  In this case, the clinical findings fail to 
show evidence of additional disability under Diagnostic Code 
5003, which is for application provided that there is 
limitation of motion.  That is, the veteran does not meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or 5261 as the August 1997 examination report shows 
full range of motion of the left knee.  Therefore a separate 
rating under an additional Diagnostic Code is not deemed 
appropriate.

The Board is satisfied that the reports of the current VA 
examination adequately portray the absence of any functional 
loss due to pain, as well as the degree of loss of function 
due to weakened movement, excess fatigability, or 
incoordination, as required by 38 C.F.R. §§ 4.40, 4.45.  It 
is also the Board's judgment that the veteran's current 
disability evaluation adequately compensates the veteran for 
any functional loss due to pain, degree of loss of function 
due to weakened movement, excess fatigability, or 
incoordination.  Finally, in rendering this determination, 
the Board has considered all pertinent aspects of 38 C.F.R. 
Parts 3 and 4 as required by the United States Court of 
Veterans Appeals (Court) in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The current evidence does not provide a 
basis which permits a higher evaluation.  Specifically, the 
medical findings do not demonstrate that the degree of 
impairment resulting from the left knee disability more 
nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

Although the Board has also considered the applicability of 
the reasonable doubt doctrine, inasmuch as there is no 
approximate balance of positive and negative evidence with 
respect to any issue, that doctrine is not for application in 
this case.  38 U.S.C.A. § 5107(b).  Accordingly, an increased 
evaluation for left knee chondromalacia must be denied.


ORDER

An increased evaluation for left knee chondromalacia is 
denied. 


REMAND

Initially, the Board has found that the veteran's claim for 
entitlement to an increased disability rating for lumbosacral 
strain with degenerative changes is well grounded pursuant to 
38 U.S.C.A. § 5107 in that his claim is plausible, that is, 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
determination is based on the veteran's assertion that his 
service-connected lumbosacral spine strain has increased in 
severity.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to that claim.

The veteran filed his original claim for service connection 
for low back disability in June 1992.

After a July 1992 VA spine examination, the examiner noted a 
normal low back examination.  Low back x-rays revealed 
degenerative L5 disc disease with disc space narrowing and 
vertebral osteophytes and small osteophytes at L4 level.  

The veteran was granted service connection for low back 
disability, classified as lumbosacral strain with 
degenerative changes and rated as 10 percent disabling in 
December 1992, under 38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran filed a NOD with regard to the level of 
disability rating in January 1993.

During his March 1993 RO hearing, the veteran testified that 
he experienced pain after repetitive movement or exertion.  
He was no longer able to fully participate in strenuous 
activities or lift heavy objects.  He stated that he was 
often stiff after exertion and that he suffered incomplete 
immobilization with pain and tenderness after activity.  He 
described an occurrence of a probable muscle spasm and stated 
that it felt like an electrical shock that knocked him to the 
floor.  He reported repeated minor electrical shock-type 
feelings, as well.  He stated that activities such as driving 
his car to the hearing exacerbated his low back pain and 
stiffness.  He reported that he used hot bath soaks and Ben-
Gay to relieve his low back pain.  He stated that he had not 
sought treatment for his low back pain after service but had 
noticed an increased in the severity of his low back pain 
since his earlier VA examination.

After VA spine examination in May 1993, the examiner's 
diagnoses included chronic low back pain beginning in 1977-
1980 with flying activities.  The examiner commented that the 
veteran did not have a very definite history of injury to his 
back but that x-rays revealed evidence of degenerative 
disease at L5 and S1 levels and that the veteran expressed 
continued complaints of low back pain.  The examiner 
commented that the veteran had moderate back functioning.  
June 1993 x-rays were interpreted as reflecting no changes 
from the earlier July 1992 VA x-rays.

In his July 1993 decision, the Hearing Officer confirmed the 
10 percent disability evaluation for the service-connected 
lumbosacral strain with degenerative changes.  The veteran 
perfected his appeal in July 1993.

During an October 1996 VA spine examination, the examiner 
noted that the veteran's range of motion included flexion to 
100 degrees; extension to 35 degrees; lateral flexion to 30 
degrees to the left and 35 degrees to the right.  The 
examiner's impressions included lumbar strain by history 
while on active duty and probable early lumbar spondylosis 
secondary to diagnosis of lumbar strain.

During an August 1997 VA joints examination, the veteran's 
range of motion included forward flexion to 70 degrees; 
extension to 10 degrees; lateral bending to 20 degrees on the 
left and 10 degrees on the right.  The examiner reviewed 
October 1996 x-ray reports and commented upon "osteophyte 
formation at L4-L5 with narrowing of the L5 disc space and 
degenerative disc disease and little else."  The examiner's 
diagnoses included chronic lumbar strain syndrome with 
degenerative joint disease and osteoarthritis of the lumbar 
spine.  The examiner commented that "I am of the opinion 
that the problems with the lumbar spine are associated with 
the problems that he had with the lumbar spine while on 
active duty."  

It is contradictory that the examination report does not 
include a final diagnosis of degenerative disc disease, 
although the examiner noted disc disease upon x-ray.  
Furthermore, although the examiner opined that the veteran's 
current lumbar spine problems are related to the problems he 
experienced while on active duty, the examiner did not 
explain whether degenerative disc disease is part and parcel 
of the service "problems."  

The Board notes that the veteran's range of motion appears to 
have significantly decreased in a short amount of time.  
Additionally, the complaints exhibited by the veteran 
regarding his low back disability are similar to those 
addressed functional loss due to pain and 
38 C.F.R. § 4.45 (1996) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40. 

Under Diagnostic Code 5295, lumbosacral strain is evaluated 
as 10 percent disabling for characteristic pain on motion.  
Higher evaluations may be granted based upon limitation of 
motion.  Alternate Diagnostic Codes may be applicable 
depending upon the nature of the service-connected 
disability.  For example, if degenerative disc disease is 
part and parcel of the service-connected lumbosacral strain 
with degenerative joint disease, the provisions of Diagnostic 
Code 5293 may be for consideration in rating the veteran's 
back disability.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Tedeschi v. Brown, 7 Vet. App. 
411,  414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

Pursuant to DeLuca, the Board is of the opinion that a 
contemporaneous and thorough VA examination would be of 
assistance in rendering a determination regarding this issue.  
See also Littke v. Derwinski, 1 Vet. App. 90 (1990).  Under 
the Court's recent holding in Fenderson, supra., the RO 
should issue a supplemental statement of the case which 
addresses both the propriety of the initial rating assigned 
to lumbosacral strain as well as entitlement to an increased 
rating for the disability.  

Accordingly, the Board concludes that further development, as 
specified below, is necessary.  The case is therefore 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
back complaints since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of the 
lumbosacral strain.  All indicated 
studies, including range of motion 
studies must be performed, and all 
findings set forth in detail.  The 
examiner should identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected lumbosacral strain.  The 
examiner is requested to provide opinions 
as to whether it is at least as likely as 
not that pain could significantly limit 
functional ability of the low back area 
during flare-ups.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  Lastly, the examiner 
is requested to provide a full 
explanation as to whether degenerative 
disc disease as reflected on x-ray is 
related to or part of the lumbosacral 
strain with degenerative joint disease.  
A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be provided to the 
examiner for review prior to the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination and the results thereof made 
available to the examiner for review.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues of the 
propriety of the initial disability 
rating assigned and entitlement to an 
increased evaluation for lumbosacral 
strain, considering the applicability of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination, or pain on movement of a 
joint, as discussed by the Court in 
DeLuca v. Brown, and providing an 
explanation as to the choice of the most 
appropriate Diagnostic Code for rating 
the disability.  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be issued a supplemental 
statement of the case, and should also be afforded an 
opportunity to respond.  The record should be returned to the 
Board for further appellate consideration, if in order.  No 
action by the veteran or his representative is required until 
further notice is received.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 15 -


